UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 Commission File Number: 000-30262 NOTIFICATION OF LATE FILING o Form 10-K o Form 11-K o Form 20-F x Form 10-Q o Form N SAR For the Period Ended: June 30, 2009 o Transition Report on Form 10 K o Transition Report on Form 10-Q o Transition Report on Form 20-F o Transition Report on Form N-SAR o Transition Report on Form 11-K For the Transition Period Ended: Read attached instruction sheet before preparing form.Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part I.Registrant Information Full name of registrant: AMERELITE SOLUTIONS, INC. Former name if applicable: Address of principal executive office (street and number): 3122 W. Clarendon City, State and Zip Code: Phoenix, AZ 85017 Part II.Rules 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form10-K, 20-F, 11-K or FormN-SAR, or portion thereof will be filed on or before the 15th calendar day followingthe prescribed due date; or the subject quarterly report or transition report on Form10-Q, orportion thereof will be filed on or before the fifth calendar day following the prescribed duedate; and o (c) The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. 1 Part III.Narrative State below in reasonable detail the reasons why Form10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant is unable to complete itsquarterly report for the period ended June 30, 2009 due to a delay in receiving thecomplete review of the related financial statements fromits auditor. Part IV.Other Information Name and telephone number of person to contact in regard to this notification: Robert L. Knapp 233-0540 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). x Yeso No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, andif appropriate, state the reasons why a reasonable estimate of the results cannot be made. AMERELITE SOLUTIONS, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 14, 2009 By: /s/Robert L. Knapp Name: Robert L. Knapp Title:President Instruction.The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION
